     Case 1:19-cv-00094-RLY-DLP Document 23 Filed 08/26/19 Page 1 of 2 PageID #: 78



                                 UNITED STATES DISTRICT COURT
 1
                                 SOUTHERN DISTRICT OF INDIANA
 2

 3   FLORENCE GOSSER,                                    Case No.: 1:19-cv-00094-RLY-DLP
               Plaintiff,
 4
                     v.                                  ELECTRONICALLY FILED
 5

 6   CAPITAL ONE BANK (USA), N.A.,
               Defendant.
 7

 8
                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
 9
            Plaintiff, Florence Gosser (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.
10

11   (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

12   the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,
13
     with each party to bear its own costs and fees.
14
     JOINTLY SUBMITTED BY:
15
     /s/Jeffrey D. Pilgrim (with permission)           /s/ Adam T. Hill
16
     Jeffrey D. Pilgrim                                Adam T. Hill
17   PILGRIM CHRISTAKIS LLP                            The Law Offices of Jeffrey Lohman, P.C.
     321 North Clark Street, 26th Floor                4740 Green River Road, Suite 310
18   Chicago, IL 60654                                 Corona, CA 92880
     Tel: (312) 939-0983                               Dir: (657) 236-3525
19
     Fax: (312) 939-0983                               E: AdamT@jlohman.com
20   Email: jpilgrim@pilgrimchristakis.com             COUNSEL FOR PLAINTIFF
     COUNSEL FOR DEFENDANT
21

22

23

24

25

26

27

28
     Case 1:19-cv-00094-RLY-DLP Document 23 Filed 08/26/19 Page 2 of 2 PageID #: 79



 1

 2
                                     CERTIFICATE OF SERVICE
 3
            I hereby certify that on the 26th day of August 2019, I electronically filed the foregoing
 4

 5   Joint Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.

 6
      Jeffrey D. Pilgrim
 7
      PILGRIM CHRISTAKIS LLP
 8    321 North Clark Street, 26th Floor
      Chicago, IL 60654
 9    Tel: (312) 939-0983
      Fax: (312) 939-0983
10
      Email: jpilgrim@pilgrimchristakis.com
11    COUNSEL FOR DEFENDANT
      Ke Liu
12    PILGRIM CHRISTAKIS LLP
      321 North Clark Street, 26th Floor
13
      Chicago, IL 60654
14    Tel: (312) 939-0983
      Fax: (312) 939-0983
15    Email: kliu@pilgrimchristakis.com
      COUNSEL FOR DEFENDANT
16

17

18

19
                                                          /s/ Adam T. Hill
20                                                        Adam T. Hill
                                                          The Law Offices of Jeffrey Lohman, P.C.
21                                                        4740 Green River Road, Suite 310
                                                          Corona, CA 92880
22
                                                          Dir: (657) 236-3525
23                                                        E: AdamT@jlohman.com
                                                          COUNSEL FOR PLAINTIFF
24

25

26

27

28
